Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                      Jan 22 2015, 9:57 am
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

P. JEFFREY SCHLESINGER                              GREGORY F. ZOELLER
Appellate Public Defender                           Attorney General of Indiana
Crown Point, Indiana
                                                    GRAHAM T. YOUNGS
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

THOMAS ALLEN BEAVERS,                               )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )        No. 45A03-1405-CR-165
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                APPEAL FROM THE LAKE SUPERIOR CRIMINAL COURT
                        The Honorable Diane Ross Boswell, Judge
                             Cause No. 45G03-1112-FC-145

                                         January 22, 2015

                MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
          Thomas A. Beavers appeals his sentence for Aggravated Battery,1 a class B felony.

On appeal, Beavers argues that the trial court abused its sentencing discretion by

overlooking significant mitigating factors.

          We affirm.

          On December 6, 2011, Beavers attended a juvenile court hearing with his then

girlfriend, Jessica Zartuche.2 The hearing was in regard to Zartuche’s two children from

her previous relationship with Larry Keller, Jr., who was also present at the hearing.

After the hearing, Keller encountered Zartuche and Beavers in a liquor store parking lot.

While Beavers and Zartuche sat in Beavers’s truck, Keller got out of his vehicle and

approached the truck. According to Zartuche, Keller yelled, banged on the car windows,

and tried to open Zartuche’s car door. Keller then walked back toward his vehicle, and

Beavers pulled out of his parking spot to drive away. Before leaving, however, Beavers

shot Keller twice in the torso, firing through the open passenger-side window of the

truck. Keller survived the shooting, although he was seriously injured.

          As a result of these events, the State charged Beavers with class A felony

attempted murder, class B felony aggravated battery, two counts of class C felony

battery, and class A misdemeanor possession of a handgun without a license.                        On

February 14, 2014, Beavers entered into a plea agreement with the State, whereby


1
  Ind. Code Ann. § 35-42-2-1.5 (West, Westlaw 2013). Effective July 1, 2014, this offense has been
reclassified as a Level 3 felony. See Ind. Code Ann. § 35-42-2-1.5 (West, Westlaw current with all 2014
Public Laws of the 2014 Second Regular Session and Second Regular Technical Session of the 118th
General Assembly). Because this offense was committed prior to that date, it retains the former
classification.
2
    Zartuche and Beavers were married a few days after this incident.


                                                      2
Beavers pleaded guilty to class B felony aggravated battery. In exchange, the State

agreed to dismiss the remaining charges, and the parties agreed that Beavers’s sentence

would be capped at fifteen years. Beavers ultimately received a fifteen-year sentence,

with eight years executed in the Department of Correction, two years in community

corrections, and five years on probation. Beavers now appeals.

       Beavers argues that the trial court abused its sentencing discretion by overlooking

significant mitigating circumstances.      Sentencing decisions rest within the sound

discretion of the trial court. Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on

reh’g, 875 N.E.2d 218. So long as the sentence is within the statutory range, it is subject

to review only for an abuse of discretion. Id. “An abuse of discretion occurs if the

decision is ‘clearly against the logic and effect of the facts and circumstances before the

court or the reasonable, probable, and actual deductions to be drawn therefrom.’” Id. at

491 (quoting K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006)).

       A trial court may abuse its sentencing discretion in a number of ways, including:

(1) failing to enter a sentencing statement at all; (2) entering a sentencing statement that

includes aggravating and mitigating factors that are unsupported by the record; (3)

entering a sentencing statement that omits reasons that are clearly supported by the

record; or (4) entering a sentencing statement that includes reasons that are improper as a

matter of law. Anglemyer v. State, 868 N.E.2d 482. If the trial court abuses its discretion

in one of these or another way, remand for resentencing is the appropriate remedy “if we

cannot say with confidence that the trial court would have imposed the same sentence had

it properly considered reasons that enjoy support in the record.” Id. at 491.

                                             3
       Beavers argues that the trial court abused its discretion in failing to identify five

allegedly significant mitigating factors: (1) his lack of criminal history; (2) that his

incarceration would impose a significant hardship on his family; (3) his guilty plea; (4)

his expression of remorse; and (5) that the victim induced the crime. An allegation that

the trial court failed to identify a mitigating factor requires the defendant to establish that

the mitigating evidence is both significant and clearly supported by the record.

Anglemyer v. State, 868 N.E.2d 482. A sentencing court is not obligated to find a

circumstance to be mitigating merely because it is advanced as such by the defendant, nor

is it required to explain why it chose not to make a finding of mitigation. Felder v. State,

870 N.E.2d 554 (Ind. Ct. App. 2007). A trial court does not abuse its discretion in failing

to find a mitigating factor that is highly disputable in nature, weight, or significance.

Rogers v. State, 878 N.E.2d 269 (Ind. Ct. App. 2007), trans. denied.

       With respect to Beavers’s criminal history, we note that while a lack of criminal

history may be considered a mitigating circumstance, trial courts are not required to give

significant mitigating weight to a defendant’s lack of criminal history, particularly

“‘when a defendant’s record, while felony-free, is blemished.’” Townsend v. State, 860
N.E.2d 1268, 1272 (Ind. Ct. App. 2007) (quoting Stout v. State, 834 N.E.2d 707, 712

(Ind. Ct. App. 2005), trans. denied), trans. denied.        The Pre-Sentence Investigation

Report (PSI) reveals that Beavers was arrested in 2006 in Cook County, Illinois for

misdemeanor criminal trespass to land. Although it is not entirely clear from the record,

it appears that he entered into a pretrial diversion agreement. As a result, he participated

in six months of supervision.       Additionally, as a juvenile, Beavers entered into an

                                              4
informal adjustment for failure to stop after an accident and driving without a license.

Under these facts and circumstances, we conclude that the trial court did not abuse its

discretion by not finding Beavers’s purported lack of criminal history to be a significant

mitigating factor. We also note that in 2008, Beavers was arrested for domestic battery,

although he was apparently never prosecuted. See Cotto v. State, 829 N.E.2d 520, 526

(Ind. 2005) (holding that although a record of arrest, without more, does not establish that

a defendant committed a criminal offense, it may be relevant to the assessment of a

defendant’s character in that it “may reveal that a defendant has not been deterred even

after having been subject to the police authority of the State.”).

       Next, Beavers argues that the trial court abused its discretion by failing to consider

that he had been a “good father” to both his own son and his stepdaughters, and that his

extended incarceration would impose a hardship on his dependents. Appellant’s Brief at

5. As an initial matter, the fact that Beavers shot his stepdaughters’ father belies his

claim that he has been a good parental figure to them. In any event, Beavers does not

develop any argument or direct our attention to any authority supporting his contention

that such a consideration is entitled to significant mitigating weight. Moreover, the

hardship to a defendant’s dependents is not necessarily a significant mitigating factor

because incarceration will always be a hardship on dependents. McElroy v. State, 865
N.E.2d 584 (Ind. 2007). Many persons convicted of crimes have dependents and, in the

absence of special circumstances showing an excessive undue hardship, a trial court does

not abuse its discretion by failing to consider it as a mitigating circumstance. Benefield v.



                                              5
State, 904 N.E.2d 239 (Ind. Ct. App. 2009), trans. denied. Beavers has not alleged any

such special circumstances in this case.

       With respect to Beavers’s guilty plea, we note that a guilty plea does not rise to the

level of significant mitigation where the defendant receives a substantial benefit in return

for the plea. Anglemyer v. State, 868 N.E.2d 482. In this case, the State agreed to

dismiss multiple charges against Beavers, including a charge of class A felony attempted

murder, in exchange for his guilty plea. Under these circumstances, the trial court did not

abuse its discretion in declining to find Beavers’s guilty plea to be a significant mitigating

circumstance.

       Considering Beavers’s alleged expression of remorse, we note that this court has

held that “our review of a trial court’s determination of a defendant’s remorse is similar

to our review of credibility judgments: without evidence of some impermissible

consideration by the trial court, we accept its determination.” Hape v. State, 903 N.E.2d
977, 1002-03 (Ind. Ct. App. 2009), trans. denied. Here, the trial court was in no way

obligated to accept Beavers’s alleged remorse as genuine. Indeed, we have reviewed

Beavers’s expression of remorse, and we do not find it particularly moving. At his

sentencing hearing, Beavers spoke briefly and stated that he had “jump[ed] the gun”, but

that he was “scared” and “didn’t know what else to do”, and that he was “sorry” and felt

“really really bad.” Sentencing Transcript at 68-69. The trial court did not abuse its

discretion in declining to find Beavers’s lukewarm expression of remorse to be a

mitigating circumstance.



                                              6
       Finally, Beavers argues that the trial court abused its discretion in failing to find as

a mitigating circumstance that the victim induced the offense.            In support of this

argument, Beavers cites Ind. Code Ann. § 35-38-1-7.1 (West, Westlaw current with all

2014 Public Laws of the 2014 Second Regular Session and Second Regular Technical

Session of the 118th General Assembly), which provides in relevant part that a trial court

“may consider” certain factors as mitigating circumstances, including that “[t]he victim

of the crime induced or facilitated the offense.” As an initial matter, we note that this

purportedly mitigating factor was not clearly advanced for consideration at the sentencing

hearing. Although Beavers’s counsel asserted that Beavers was “fearful” and “put in an

environment to be scared”, counsel did not expressly assert that Keller had induced the

offense or that his behavior should be considered a mitigating circumstance. Sentencing

Transcript at 63.    “If the defendant does not advance a factor to be mitigating at

sentencing, this Court will presume that the factor is not significant and the defendant is

precluded from advancing it as a mitigating circumstance for the first time on appeal.”

Hollin v. State, 877 N.E.2d 462, 465 (Ind. 2007) (quoting Spears v. State, 735 N.E.2d
1161, 1167 (Ind. 2000)). Because Beavers did not advance this factor for consideration

at sentencing, his argument in this regard is waived.

       Waiver notwithstanding, we note that I.C. § 35-38-1-7.1 is permissive; that is, it

provides that the trial court may consider the listed factors. Beavers does not direct our

attention to any authority supporting the proposition that failure to do so is an abuse of

discretion. Moreover, this factor is not clearly supported by the record. Even if the trial

court accepted Zartuche’s version of the events, in which she asserted that Keller yelled,

                                              7
banged on the car windows, and tried to open her car door, the evidence also indicates

that Beavers did not shoot Keller until after Keller had walked back toward his car, and

that by that time, Beavers had pulled forward and was leaving the parking lot. Under

these facts and circumstances, the trial court did not abuse its discretion by declining to

find as a mitigating circumstance that Keller had induced the offense.

       Judgment affirmed.



KIRSCH, J., and CRONE, J., concur.




                                            8